El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos toca resolver si es constitucional la disposición de la Ley Núm. 71 de 3 de septiembre de 1993 (18 L.P.R.A. see. 911 et seq.) (en adelante Ley Núm. 71), conocida como la Ley de Becas Especiales y Libre Selección de Escuelas, que crea ciertos incentivos económicos para ayudar a los padres de estudiantes de escuela pública a transferir a sus hijos a una escuela privada. Analizaremos si esta disposi-ción es compatible con la See. 5 del Art. II de la Constitu-ción del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, que prohíbe la utilización de fondos públicos para el sostenimiento de instituciones educativas que no sean del Estado.
Independientemente de los méritos educativos que pueda tener el Programa de Becas Especiales y Libre Se-lección de Escuelas, resolvemos que el Art. 6(c) de la Ley Núm. 71, supra, 18 L.P.R.A. sec. 911d, infringe la prohibi-ción clara del Art. II, Sec. 5 de la Constitución del Estado Libre Asociado, supra.(1) No obstante, quedan en vigor las otras partes de la Ley de Becas Especiales y Libre Selec-ción de Escuelas que permiten el traslado de estudiantes *532de una escuela pública a otra de su preferencia, y las que promueven que estudiantes talentosos tomen cursos en instituciones universitarias.(2)
I — i
En septiembre de 1993 se creó el Programa de Becas Especiales y Libre Selección de Escuelas (en adelante Pro-grama) mediante la aprobación de la citada Ley Núm. 71. El Programa, que es administrado por una oficina adscrita al Departamento de Educación de Puerto Rico (en adelante Departamento), cuenta con cuatro (4) modalidades que consisten en (1) permitir el traslado de estudiantes de es-cuela pública a cualquier otra escuela pública de su prefe-rencia; (2) permitir el traslado de estudiantes de escuela privada a cualquier escuela pública; (3) facilitar, mediante un incentivo monetario, que un estudiante se transfiera de una escuela pública hacia una privada, y (4) permitir y promover que estudiantes talentosos tomen cursos en ins-tituciones universitarias.
Al estudiante que se aprovecha de cualquiera de las pri-meras dos (2) modalidades del Programa se le concede un “vale educativo”, el cual, cuando se le entrega a la escuela pública escogida, le da derecho a ésta a reclamar al sis-*533tema un crédito de $1,500 para el mejoramiento de sus ofrecimientos educativos. La tercera modalidad de esta ley crea una beca especial de hasta $1,500 para sufragar los gastos de matrícula, libros y materiales escolares de los estudiantes de escuela pública que se transfieran a una privada. La cuarta modalidad también ofrece unas becas especiales de hasta $1,500 para los estudiantes que tomen cursos universitarios.
La demandante solamente impugna la constitucionali-dad de las becas especiales que sirven de incentivo para el traslado de estudiantes de escuela pública a escuelas pri-vadas, creadas mediante el Art. 6(c) de la Ley Núm. 71, supra. Para hacer uso de esta beca, el estudiante deberá cumplir con ciertos requisitos previos,(3) llenar una solici-tud y ser seleccionado por el Departamento mediante un proceso “objetivo y equitativo”. Art. 4 de la Ley Núm. 71, supra, 18 L.P.R.A. sec. 911b. El Departamento entrega a cada estudiante escogido un certificado para que éste lo entregue a la escuela privada. A su vez, la escuela privada recibe el certificado del estudiante y lo presenta, entonces, al Departamento con las facturas correspondientes de los gastos en que ha incurrido en relación con el estudiante. Art. 9 de la Ley Núm. 71, supra, 18 L.P.R.A. sec. 911g. Presentados estos documentos, el Departamento procede a reembolsar directamente a la escuela el importe de dichos gastos, hasta la cantidad de $1,500.
La Asociación de Maestros de Puerto Rico (en adelante la Asociación) presentó una demanda de sentencia declara-toria contra el Estado Libre Asociado mediante la cual im-pugnó la constitucionalidad del citado Art. 6(c) de la Ley Núm. 71, el cual autoriza la concesión de becas especiales para sufragar la matrícula y los gastos escolares de los estudiantes de escuela pública que se transfieren a una privada. La Asociación señaló que estas becas especiales, *534creadas por esa disposición, infringen la Primera En-mienda de la Constitución federal (que prohíbe el estable-cimiento por el Estado de cualquier religión) así como la See. 3 del Art. II de la Constitución del Estado Libre Aso-ciado, L.P.R.A., Tomo 1, que establece completa separación entre la Iglesia y el Estado, y la See. 5 del mismo artículo, supra, que prohíbe la utilización de propiedad o fondos pú-blicos para el sostenimiento de escuelas que no sean las del Estado.
Por su parte, el Estado y algunos padres de niños bene-ficiados por el Programa, que participaron en calidad de interventores, defendieron la constitucionalidad de la ley impugnada y cuestionaron la legitimación activa de la Aso-ciación para instar la demanda. El Tribunal Superior aco-gió también la comparecencia como amicus curiae de la “Americans United for the Separation of Church and State” y de la “American Civil Liberties Union”.
Después de celebrar las vistas de rigor, el Tribunal Superior concluyó que la Asociación tenía legitimación activa para instar la demanda. Concluyó, además, que las tres (3) modalidades de la ley,(4) relativas a la libre selección de escuelas públicas por estudiantes de escuela privada o pú-blica y a las becas especiales para estudiantes talentosos que tomen cursos universitarios, son programas constitu-cionalmente válidos. Esta parte de la sentencia del foro de instancia no ha sido impugnada ante nos.
Por otro lado, el tribunal resolvió que la modalidad es-tablecida por el Art. 6(c) de la Ley Núm. 71, supra, me-diante la cual se otorgan unas becas especiales para facili-tar el traslado de estudiantes de escuela pública a escuela privada, es inconstitucional por infringir la See. 5 del Art. II de nuestra Constitución, supra. En vista de esta conclu-sión, el foro de instancia encontró innecesario resolver so-bre la compatibilidad del programa de becas especiales *535creado por el citado Art. 6(c) con las demás disposiciones constitucionales citadas por la demandante. Finalmente, el Tribunal Superior ordenó al Estado y a todas las partes demandadas a abstenerse de implantar o poner en vigor la modalidad de la beca que se decretó inconstitucional.
Inconforme con este dictamen, el Estado y los interven-tores presentaron sendos escritos de apelación en los que señalaron que el tribunal de instancia erró “al determinar que aquella parte del Programa ... que autoriza la conce-sión de ‘becas especiales’ para ayudar a padres de escasos recursos que deseen trasladar a sus hijos de una escuela pública a una privada contraviene la Sección 5 del Artículo II de la Constitución del E.L.A”. También reiteraron su ar-gumento de que la Asociación no tenía la legitimación ac-tiva necesaria para instar la presente causa de acción.
Oportunamente, acogimos la apelación presentada por el Estado. Una vez las partes sometieron sus alegatos, ce-lebramos una extensa vista oral el 31 de mayo de 1994. Concluida la vista, las partes tuvieron una oportunidad adicional de someter escritos suplementarios, y el 18 de julio de 1994 el recurso quedó sometido para nuestra adju-dicación final.
Por tratarse de un asunto de índole jurisdiccional eva-luaremos primero si la Asociación cuenta con legitimación activa para demandar.
II
Hemos resuelto que una parte demandante posee legitimación activa si se cumplen los requisitos siguientes: la parte ha sufrido un daño claro y palpable, no abstracto ni hipotético; existe un nexo causal entre la causa de acción que se ejercita y el daño alegado, y finalmente, la causa de acción surge al amparo de la Constitución o de alguna ley. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Hernández Colón et al., 131 *536D.P.R. 593 (1992); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).
En cuanto a organizaciones, hemos expresado que éstas pueden demandar a nombre propio o a nombre de sus miembros o integrantes. En este último caso, para tener legitimación activa, la organización deberá demostrar que: (1) los miembros de la organización tendrían legitimación activa para demándar a nombre propio; (2) los intereses que se pretende proteger están relacionados con los objetivos de la organización, y (3) la reclamación y el remedio solicitado no requieren la participación individual de los miembros en el pleito. Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989).
En el caso de autos la Asociación invoca en su causa de acción la See. 3 del Art. II de nuestra Constitución, supra, relativa a la separación de Iglesia y Estado, y la See. 5 del Art. II, supra, que prohíbe el sostenimiento de escuelas privadas con fondos públicos. Al evaluar si la organización tiene legitimación activa, debemos considerar, por un lado, que rige en nuestra jurisdicción la Ley de Pleitos contra el Estado Libre Asociado de Puerto Rico, que prohíbe los plei-tos de contribuyentes, y por otro lado, la norma vigente pautada por el Tribunal Supremo de Estados Unidos cuando la parte demandante invoca en su causa de acción la cláusula de establecimiento de la Primera Enmienda de la Constitución federal.
La Ley de Pleitos contra el Estado Libre Asociado de Puerto Rico, Ley Núm. 2 de 25 de febrero de 1946, dispone lo siguiente:
Ningún tribunal de Puerto Rico tendrá jurisdicción para co-nocer ... de ninguna acción o procedimiento en que se impugne la validez o constitucionalidad de cualquier ley ... o de cualquier actuación de un funcionario público autorizada por ley ... cuando el demandante no alegue otro interés en la acción o procedimiento, ni otra capacidad para demandar, que la de ser contribuyente o representar a los contribuyentes como clase y *537que, como tal, sufre o pueda sufrir daños por virtud de dicha ley ... o actuación. 32 L.P.R.A. see. 3075.
¿Es esta disposición estatutaria un obstáculo para que adoptemos la norma federal sobre legitimación activa para casos en que se alega una violación a la cláusula de esta-blecimiento? Tomando en consideración la razón de ser de la doctrina federal establecida en Flast v. Cohen, 392 U.S. 83 (1968), así como nuestra política pública de proveerle a nuestros ciudadanos acceso al tribunal para vindicar sus derechos constitucionales, resolvemos la anterior interro-gante en la negativa. Veamos.
En términos generales, en la jurisdicción federal se niega legitimación activa al demandante que solamente tiene interés en el resultado del pleito por su condición de contribuyente, sin que su interés se distinga de modo alguno del que pudiera tener cualquier otro ciudadano. Massachusetts v. Mellon, 262 U.S. 447 (1923). No obstante, el Tribunal Supremo federal estableció una excepción a la antedicha norma general cuando resolvió que un contribuyente tiene legitimación activa para impugnar un gasto gubernamental cuando lo hace bajo la cláusula de establecimiento. Flast v. Cohen, supra; Valley Forge College v. Americans United, 454 U.S. 464 (1982).(5)
*538En Flast v. Cohen, supra, el Tribunal Supremo federal se enfrentó a la interrogante de si poseía legitimación ac-tiva quien, fundamentado únicamente en su status como contribuyente federal, pretende impugnar la constitucio-nalidad de un gasto federal. Se resolvió que la resolución al problema dependerá de si dicho litigante puede demostrar que, como contribuyente, posee el interés necesario en el resultado del pleito. Flast, supra, pág. 102. El Tribunal re-solvió:
... a taxpayer will have standing ... to invoke federal judicial power when he alleges that congressional action under the taxing and spending clause is in derogation of those constitutional provisions which operate to restrict the exercise of the taxing and spending power. The taxpayer’s allegation in such cases would be that his tax money is being extracted and spent in violation of specific constitutional protections against such abuses of legislative power. Flast v. Cohen, supra, págs. 105-106.
El Tribunal Supremo federal expresó, fundamentándose en su historial, que los que crearon la cláusula de estable-cimiento temían que el poder del Congreso de imponer con-tribuciones y gastar se usara para favorecer una religión sobre otra o para apoyar la religión en general. Flast v. Cohen, supra, págs. 103-104.
En apoyo de la norma adoptada por el Tribunal, el Juez Fortas emitió una opinión concurrente en la cual expresó:
In terms of the structure and basic philosophy of our constitutional government, it would be difficult to point to any issue that has a more intimate, pervasive, and fundamental impact [than the church-state issue] upon the life of the taxpayer — and upon the life of all citizens. .
Perhaps the vital interest of a citizen in the establishment issue, without reference to his taxpayer’s status, would be acceptable as a basis for this challenge. We need not decide this.
... [T]he issue here presented —the separation of state and church— ...is not a question which we, if we are to be faithful to our trust, should consign to limbo, unacknowledged, unresolved, and undecided.
On the other hand ... [t]he status of taxpayer should not be *539accepted as a launching pad for an attack upon any target other than legislation affecting the Establishment Clause. Flast v. Cohen, supra, págs. 115-116.
Acertadamente se ha expuesto que, según este caso y conforme con la Primera Enmienda de la Constitución federal,
... [exists] a fundamental personal right not to be a part of a community whose official organs endorse religious views that might be fundamentally inimical to one’s deepest beliefs. ... [T]he experience of living in a political community which endorses or affirmatively supports religious positions with which one disagrees may be regarded as a peculiar offense to freedom of conscience. L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, 1988, pág. 1283.
Encontramos persuasivo el argumento del Tribunal Supremo federal y del Juez Fortas en Flast v. Cohen, supra, así como la explicación provista por el profesor Tribe para la norma que allí se establece. Tal razonamiento es cónsono con nuestro historial constitucional y, particularmente, con la preocupación de nuestra Convención Constituyente por salvaguardar la separación entre la Iglesia y el Estado. 2 Diario de Sesiones de la Convención Constituyente 1483-1484 (1961) (en adelante Diario de Sesiones). Adoptamos, por lo tanto, esta norma para casos en que se alegue una violación a la See. 3 del Art. II de nuestra Constitución, supra, relativa a la separación entre Iglesia y Estado.
Además, por el vínculo estrecho que existe entre esa sección y la que prohíbe el sostenimiento de escuelas privadas por parte del Estado, también adoptamos la norma para reclamos bajo la See. 5 del Art. II, supra. Del historial de la Convención Constituyente se desprende que uno de los propósitos de esta disposición constitucional fue evitar que se utilizaran fondos públicos para sostener escuelas privadas operadas por distintas dependencias religiosas y, de este modo, salvaguardar la separación entre *540Iglesia y Estado. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1608-1728.
También constituye razón de peso para adoptar esta norma excepcional sobre legitimación activa el hecho de que, de lo contrario, estaríamos obligando al que quiera impugnar nuestras leyes bajo la cláusula de estableci-miento a acudir al tribunal federal, único foro al que le competería entonces resolver sobre la constitucionalidad de nuestra legislación.
En Pedraza Rivera v. Collazo Collazo, 108 D.P.R. 272 (1979), establecimos una excepción al principio de la necesidad de agotar remedios administrativos para casos instados bajo la Ley Núm. 12 de 8 de agosto de 1974. Dicha ley permite a los tribunales emitir un injunction contra el Gobierno cuando se alegue que. el Estado esté privando al peticionario de algún derecho, constitucional o estatutario, federal o local. Aunque la ley citada no hacía referencia a ello, la interpretamos como incorporando una excepción al agotamiento de remedios. Fundamentamos dicha determinación en nuestra política pública de proveer un foro alterno al litigante que de otro modo solamente tendría disponible el tribunal federal (en dicho foro no se exige que se agoten los remedios administrativos estatales). Expresamos allí lo siguiente:
Motivó esta ley [Núm. 12] el deseo de proveer un remedio local para violaciones de derechos constitucionales, remedio hasta entonces disponible tan solo en la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico, lo que necesa-riamente forzaba al litigante a acudir en estos casos única-mente a tal foro. ... De lo anterior se desprende que para tener efectividad el remedio local tiene que ser consustancial con el federal. La clara intención de nuestro estatuto fue crear reme-dios paralelos.
... La naturaleza y propósito de la Ley Núm. 12 ... exigen en consecuencia el reconocimiento de que el remedio que la misma provee es independiente y suplementario a cualquier otro dis-*541ponible .... Tal remedio no está sujeto, como regla general, a las normas de jurisdicción primaria y agotamiento de remedios ad-ministrativos cuando el planteamiento constitucional no carece obviamente de sustancia ni es patentemente inmeritorio. Pedraza Rivera v. Collazo Collazo, supra, págs. 275-276.
En ausencia de un mandato legislativo expreso, nuestra política pública de proveer, en los casos apropiados, una alternativa al litigante para atacar la constitucionalidad de una ley local en nuestros tribunales exige que no le cerremos las puertas, obligándolos a buscar auxilio en el foro federal. Al amparo de Flast v. Cohen, supra, un contri-buyente en Puerto Rico tendría acción legitimada para cuestionar la constitucionalidad de la Ley Núm. 71, supra, bajo la cláusula de establecimiento de la Constitución de Estados Unidos.
De hecho, aún si decretáramos sin lugar la demanda por falta de legitimación activa, todavía la parte demandante en este pleito, o cualquier otra, podría acudir al foro federal y atacar allí la constitucionalidad de la citada Ley Núm. 71, sin que una decisión que deniegue legitimación activa fuera impedimento para ello, ya que dicho fallo no sería mía decisión “en los méritos” que constituya cosa juzgada. 18 Wright, Federal Practice and Procedure Civil 2d Sec. 4436, págs. 338-339 y 344 (1981); IB Moore’s Federal Practice Sec. 0.409[l-2], págs. III-128, III-129 y III-138 (2da ed. 1993); McCarney v. Ford Motor Co., 657 F.2d 230, 232-234 (8vo Cir. 1981).
El propio Tribunal Supremo federal ha reconocido la deseabilidad de que sean nuestros tribunales los que determinen la validez constitucional de nuestra legislación.
“For a due regard for the status of [the] Commonwealth [of Puerto Rico] under its compact with the Congress of the United States dictates, we believe, that it should have the primary opportunity through its courts to determine the intended scope of its own legislation and to pass upon the validity of that legislation under its own constitution as well as under the Cons*542titution of the United States.” Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 674 (1974), citando con aprobación de Wackenhut Corp. v. Aponte, 386 U.S. 268 (1967).
Más aún, estudiosos de este tema han expresado la de-seabilidad de que nuestros tribunales sean los primeros en determinar el ámbito y la validez de la legislación en cues-tión a la luz de nuestra Constitución y la de Estados Uni-dos, dada la relación tan particular que existe entre ambas jurisdicciones. La norma que hoy adoptamos le otorga re-novada vigencia y fortalece la aspiración de que nuestros tribunales sean los que forjen e interpreten nuestra polí-tica pública. Véase M. Naveira de Rodón, Inter-relación en-tre el foro local, el foro federal y la reforma judicial, 36 (Núm. 4) Rev. C. Abo. P.R. 951 (1975).
La política pública de rango constitucional sobre legitimación activa en esta clase de casos nos lleva a resolver que el estatuto que prohíbe los pleitos de contribuyentes no aplica cuando el pleito se funda en principios constitucionales de separación entre Iglesia y Estado o en la cláusula que le prohíbe al Estado sostener escuelas privadas. See. 5 del Art. II de nuestra Constitución, supra.
HH HH hH
Al amparo de la doctrina anteriormente expuesta, la Asociación tiene legitimación activa para demandar a nombre de sus integrantes. En primer lugar, el interés principal de la Asociación en proteger el sistema de ins-trucción pública, impidiendo el gasto inconstitucional de fondos públicos para beneficiar escuelas privadas, está re-lacionado con los objetivos de la organización de mantener en la mejor condición posible a las escuelas del Estado.
En segundo lugar, la reclamación y el remedio solicitado no requieren la participación individual en el pleito de los miembros de la Asociación, en vista de que el plantea-*543miento que se hace es puramente de derecho, relativo a la constitucionalidad de una ley.
Finalmente, los miembros de la organización tendrían legitimación activa para demandar a nombre propio, ello debido a su condición de contribuyentes del Estado Libre Asociado de Puerto Rico.(6) El reclamo de la Asociación está fundamentado en la cláusula de establecimiento de la Pri-mera Enmienda de la Constitución federal, así como en las cláusulas de separación y sostenimiento de nuestra Constitución. Como ya discutimos, los principios constitu-cionales de separación entre Iglesia y Estado permiten que, por excepción, cualquier contribuyente tenga legiti-mación activa para plantear una violación a una de las anteriores disposiciones.
El Estado sostiene que la anterior conclusión es improcedente dado que no se alegó que la Asociación o alguno de sus miembros fuera un contribuyente federal o que el programa impugnado utilizara fondos federales. Este planteamiento carece de méritos. El Tribunal Supremo federal ha resuelto expresamente, y en repetidas ocasiones, que los contribuyentes estatales tienen legitimación activa para impugnar, bajo la cláusula de establecimiento de la Primera Enmienda, los programas estatales que no utilizan fondos federales. Grand Rapids School District v. Ball, 473 U.S. 373, 380 esc. 5 (1985); Mueller v. Allen, 463 U.S. 388, 392 (1983); Roemer v. Maryland Public Works Bd., 426 U.S. 736, 744 (1976); Meek v. Pittenger, 421 U.S. 349, 351 y 355-356 esc. 5 (1975); Committee for Public Education v. Nyquist, 413 U.S. 756, 762 (1973); Levitt v. Committee for Public Education, 413 U.S. 472, 478 (1973); Arneri-*544can Civil Lib. Union v. City of St. Charles, 794 F.2d 265, 267-269 (7xno Cir. 1986).
Por lo anteriormente expuesto, resolvemos que la Aso-ciación posee la legitimación activa necesaria para instar el presente recurso. Resuelto este planteamiento, nos co-rresponde evaluar los méritos del presente caso.
IV
La Asociación fundamenta su acción, de manera prima-ria, sobre la disposición constitucional siguiente:
Habrá un sistema de instrucción pública el cual será libre y enteramente no sectario. La enseñanza será gratuita en la es-cuela primaria y secundaria y, hasta donde las facilidades del Estado lo permitan, se hará obligatoria para la escuela primaria.... No se utilizará propiedad ni fondos públicos para el sostenimiento de escuelas o instituciones educativas que no sean las del Estado. Nada de lo contenido en esta disposición impedirá que el Estado pueda prestar a cualquier niño servi-cios no educativos establecidos por ley para protección o bien-estar de la niñez. Art. II, Sec. 5 de la Carta de Derechos, Const. E.L.A., supra, pág. 271.
Específicamente, aduce que el Art. 6(c) de la Ley Núm. 71, supra, crea un esquema prohibido por la citada dispo-sición constitucional, pues dispone de fondos públicos para sostener escuelas privadas. Esta cláusula no tiene disposi-ción análoga en la Constitución federal.
Nos corresponde, por lo tanto, impartir contenido a esta disposición y delimitar el alcance del concepto “sostenimiento”. En primer lugar, debemos notar que la palabra “sostenimiento” no está cualificada en el texto constitucional. Todo sostenimiento está prohibido. Natu-ralmente, el problema consiste en delimitar qué interac-ción entre las escuelas privadas y el Estado es permisible y qué cooperación no lo es por constituir el sostenimiento que nuestra Constitución proscribe.
Un examen del historial de los debates en la Convención *545Constituyente sobre la cláusula del sostenimiento apoya una interpretación amplia del alcance de la prohibición. Diario Sesiones, supra, págs. 1476-1501. Originalmente, la medida propuesta, según redactada por la Comisión, prohibía el gasto de fondos públicos para la “enseñanza” en escuelas privadas. El pleno de la Convención cambió este vocablo a “sostenimiento”, bajo el entendido de que se es-taba ampliando la prohibición. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, págs. 179-180. Aunque se derrotó la idea de ampliar aún más la disposición para que la prohibición abarcara el “sostenimiento o beneficio” de estas escuelas, los debates indican que no se añadió la palabra “beneficio” por considerarse que ya estaba incluida en el concepto “sostenimiento”. Trías Monge op. cit., pág. 180. Véase, ade-más, Diario de Sesiones, supra, pág. 1481.
La cláusula siguiente a la del sostenimiento, que dis-pone que el Estado podrá prestar servicios no educativos para el beneficio de la niñez (cláusula de los servicios), no le resta fuerza a nuestra conclusión de que el concepto de sostenimiento debe interpretarse ampliamente. Según el historial, la Convención Constituyente pretendía sola-mente aclarar que, por el mero hecho de que un niño asis-tiera a una escuela privada, el Estado no estaría impedido de prestarle ciertos servicios no educativos disponibles a todos los niños del sistema de instrucción pública. El debate en el Pleno de la Convención Constituyente nos pro-vee unos ejemplos sobre los servicios que los delegados con-sideraban “no educativos”: comedor escolar, transportación, dentista, estaciones de leche. Diario de Se-siones, supra, págs. 1479, 1480, 1487 y 1491. Debe enfati-zarse que esta cláusula presupone, al menos, que (1) el servicio sea no educativo y (2) que el servicio esté general-mente disponible, sin distinciones, tanto para niños de es-cuela pública como de escuela privada. Así se refleja en el Informe de la Comisión de la Carta de Derechos a la Con-*546vención Constituyente, págs. 2564-2565, en el cual se se-ñaló que:
La última disposición de la sección 5 deja explícito el hecho de que ni la separación entre la Iglesia y el Estado ni el carác-ter no sectario del sistema de instrucción pública ni la prohibi-ción de uso de fondos o propiedades públicas en escuelas parti-culares será óbice para que el Estado pueda extender los servicios propios de la niñez a los niños que asisten a tales escuelas. Se trata aquí de la autoridad del Estado para atender el bienestar del niño y no hay limitación constitucional alguna hacia este propósito.
Fundamentándose en el historial de la cláusula de sos-tenimiento, el Estado alega que ésta se incluyó en nuestra Constitución con el único propósito de incorporar los crite-rios de separación de Iglesia y Estado desarrollados por el Tribunal Supremo federal, en su interpretación de la cláu-sula de establecimiento de la Primera Enmienda de la Constitución federal. No tiene razón.
Para sustentar su teoría, el Estado cita unas expresio-nes del debate en el Pleno de la Convención Constituyente respecto al modo en que la cláusula del sostenimiento, y la citada See. 5 en general, reflejaría el principio de separa-ción de Iglesia y Estado. Aunque es cierto que en el debate hubo unas expresiones aisladas a estos efectos,(7) ello no es suficiente para concluir que nuestra cláusula de sosteni-miento está vacía de contenido porque ya está todo incor-porado en la cláusula de la separación de nuestra Consti-tución (Art. II, Sec. 3). Las expresiones sobre la manera en que la cláusula del sostenimiento refleja el principio de se-paración de Iglesia y Estado no significan que incorporar y fortalecer dicho principio, según se ha desarrollado en el ámbito federal, haya sido el único objetivo y propósito de nuestra cláusula.
Tampoco podemos ignorar el texto claro de la cláusula del sostenimiento y resolver que los delegados no *547fueron conscientes de que ésta también incluía en su ám-bito a las instituciones privadas no religiosas. No hay duda de que la See. 5 del Art. II de nuestra Constitución, supra, no permite que el Estado sostenga ninguna institución educativa privada, sea religiosa o no. Su objetivo va más allá de la separación de Iglesia y Estado, pretendiendo pro-teger y fortalecer al máximo nuestro sistema de instruc-ción pública frente a toda institución educativa privada. Así lo cree también Trías Monge, ojo. cit., págs. 179-180:
La Convención Constituyente ... hizo aún más clara su volun-tad de cerrar todo camino a la utilización de fondos públicos para el sostenimiento o beneficio de escuelas privadas, confesio-nales o laicas, o de institución sectaria alguna, excepto al grado en que éstas pudiesen derivar provecho indirectamente de ser-vicios no educativos ofrecidos para protección o el bienestar de la niñez. ... La enmienda [que sustituye en la See. 5 la palabra “sostenimiento” por la anterior, “enseñanza”] se hizo con el pro-pósito expreso de ampliar el ámbito de la prohibición y estable-cer aún más claramente el principio de la separación del estado y la iglesia.
En vista de lo anterior, concluimos que nuestra cláusula del sostenimiento tiene un contenido independiente y adi-cional al de la cláusula de establecimiento de la Primera Enmienda de la Constitución federal.
A la luz de los materiales revisados, se pueden derivar ciertos principios fundamentales que sirven de guía al evaluar un reclamo de que se ha violado la See. 5 del Art. II de nuestra Constitución, supra. La cláusula del sostenimiento impide que el Estado provea beneficios, ayudas o apoyo a una escuela privada. Naturalmente, no estaría prohibido por lo anteriormente expuesto que la escuela privada se beneficie indirecta e incidentalmente de los servicios'que el Estado provee a toda la ciudadanía, como los de policía y bomberos. Sí estaría el Estado impedido de prestar servicios o ayuda a una escuela privada que, al contribuir directamente a la misión educativa de la institución, constituyan el sostenimiento prohibido por nuestra *548Constitución. A manera de ejemplo, el Estado no podría asignar fondos públicos para la construcción de escuelas privadas.
Además, concluimos que la cláusula del sostenimiento le impide al Estado preferir, u otorgar privilegios particu-lares, a las escuelas privadas sobre el sistema público de enseñanza. Lo que está prohibido es que se aísle la escuela privada para algún beneficio especial. El Estado no puede, mediante sus actuaciones, favorecer indebidamente a la escuela privada, sosteniéndola impermisiblemente.
Claro está, conforme a la cláusula de los servicios no educativos, el Estado puede proveer unos servicios no edu-cativos siempre que estén generalmente disponibles de un modo neutral a todos los niños de Puerto Eico, sin aislar a los estudiantes de escuelas privadas para beneficios o pri-vilegios adicionales o especiales. Lo que persigue esta dis-posición es que un niño, por el mero hecho de asistir a una escuela privada, no se vea privado de un servicio no edu-cativo que el Estado presta de manera universal.
V
El citado Art. 6(c) del Programa impugnado es inconstitucional porque tiene el efecto de sostener escuelas privadas, lo cual está prohibido por la See. 5 del Art. II de nuestra Constitución, supra. Tal Programa presta una ayuda sustancial a las escuelas privadas, lo cual contribuye directamente a adelantar la misión educativa de éstas. Además, favorece indebidamente a las escuelas privadas, al concederles un beneficio especial no disponible para las escuelas públicas.
El Art. 6(c) de la Ley Núm. 71, supra, claramente autoriza el gasto de fondos públicos para sostener a escuelas privadas. Mediante las becas especiales, el Estado posibilita un aumento en el número de estudiantes del sistema educativo privado, al pagarle directamente a la *549escuela privada por los gastos educativos en que incurren los nuevos estudiantes. Sobre este aspecto, suscribimos las expresiones siguientes de la Sentencia apelada y resolve-mos que bajo el Art. 6(c) de la Ley Núm. 71, supra:
... se utilizan fondos públicos para pagar directamente a es-cuelas privadas, laicas o sectarias, por los servicios educativos prestados a los estudiantes que estando previamente en escue-las públicas, asisten ahora a esas escuelas privadas por ellos seleccionadas. Se utilizan así fondos públicos para la ense-ñanza en, sostenimiento y beneficio de la escuela privada, no del Estado, lo que expresamente está prohibido por la Sección 5 del Artículo II de la Constitución.
... Eso precisamente, el enriquecer el activo de escuelas pri-vadas con fondos públicos por prestar los servicios educativos que el Estado también brinda, es lo que está prohibido por la Sección 5 [la cual] establece la obligación del Estado para aten-der únicamente al sostenimiento y al beneficio de aquellas es-cuelas que estén bajo su dominio exclusivo.(8)
La beca especial constituye un pago del Gobierno a la escuela privada, de hasta $1,500, para cubrir los gastos educativos de estudiantes provenientes de escuelas públicas. Este gasto constituye el tipo de beneficio a las escuelas privadas que tiene el efecto de sostener dichas instituciones, en violación a la cláusula del sostenimiento.
Se ha llegado a igual resultado en otras jurisdicciones. Bajo una disposición constitucional del estado de Washington, parecida a la nuestra (All schools maintained or supported wholly or in part by the public funds shall be forever free from sectarian control or influence), se resolvió que un programa de becas para estudiantes de escasos recur-sos que cubría gastos de matrícula, materiales y otros gas-tos relacionados, contravenía dicho mandato constitucional. Se concluyó que el programa impugnado sostenía (supported) escuelas privadas sectarias:
Respondents argue that only the recipient student benefits from the grant, and that the student’s school receives no *550benefit. But students are the lifeblood of a private school. ... [A] direct financial grant which enables a needy student to pay tuition and thereby remain in a private school obviously supports the school. Weiss v. Bruno, 509 P.2d 973, 978 (1973).
El Programa impugnado aquí también sostiene a las es-cuelas privadas al promover, mediante incentivos económi-cos, que estudiantes acudan a dichas escuelas. Ello consti-tuye un gasto de fondos públicos dirigido a apoyar y beneficiar, de una manera sustancial y significativa, a las instituciones educativas que no son del Estado.
La disposición de la Ley Núm. 71, supra, que limita a no más de la mitad el número de estudiantes de una escuela privada que pueden participar del Programa, no altera el razonamiento que hemos usado para concluir que, en lo pertinente a la ayuda económica a los estudiantes para asistir a las escuelas privadas, el Programa es inconstitucional. Dicha restricción no cambia el hecho de que el Programa concede una ayuda sustancial a la escuela privada. Otorgarle peso a este factor equivaldría a adoptar una visión indebidamente restrictiva de lo que significa “sostenimiento”. Como ya señalamos anteriormente, sería artificial decir que el Estado solamente “sostiene” una es-cuela privada cuando contribuye con más de la mitad de los ingresos que dicha escuela percibe. El concepto “soste-nimiento” es mucho más amplio y flexible e impide que el Estado pueda beneficiar a las escuelas privadas de este modo.
Más aún, la ayuda que provee la beca especial al niño y a la escuela privada no constituye uno de los servicios no educativos que el Estado puede prestar cuando están generalmente disponibles de un modo neutral a los niños de Puerto Rico. La beca especial constituye una ayuda económica dirigida a satisfacer los gastos relacionados directamente con la educación del niño, como lo son los gastos de matrícula, libros y materiales en general. En segundo lugar, y como hemos señalado, dicha ayuda está *551disponible solamente para los niños que decidan cambiarse de la escuela pública a la escuela privada, por lo que defi-nitivamente no está generalmente disponible a todos los niños de Puerto Rico.
Además, el Art. 6(c) de la Ley Núm. 71, supra, tiene el efecto de favorecer indebidamente a las escuelas privadas, aislándolas para un beneficio especial no disponible para las escuelas públicas. Bajo la citada Ley Núm. 71 se con-ceden tres (3) tipos de beneficios. El primero consiste en otorgar libertad al estudiante para escoger la escuela pú-blica que prefiera. El segundo consiste en recompensar a las escuelas públicas que escojan los estudiantes de escue-las privadas (o de otras escuelas públicas) con una asigna-ción presupuestaria adicional de $1,500 por cada estu-diante que la haya escogido. El tercer beneficio consiste en pagar a una escuela privada que participe del Programa los gastos de matrícula, libros, materiales y otros gastos relacionados en que incurran los estudiantes provenientes de escuela pública que se trasladen a la escuela privada.
El único gasto verdadero que realiza el Gobierno bajo esta ley va dirigido a apoyar y fortalecer la educación pri-vada, por cuanto provee un incentivo económico directo y sustancial para que los estudiantes de escuela pública se trasladen al sistema privado de enseñanza. Los primeros dos (2) beneficios son medidas administrativas internas que no conllevan un desembolso de fondos por parte del Gobierno y cuyo impacto sobre los estudiantes no compara en magnitud con el pago que hace el Gobierno de la matrí-cula de un estudiante en la escuela privada. El Programa no provee un incentivo análogo o equivalente a los estu-diantes de escuela pública; es decir, está parcializado hacia la escuela privada. Como hemos dicho, aunque el Pro-grama concede ciertos beneficios a algunos estudiantes del sistema de instrucción pública, éstos son totalmente distin-tos en naturaleza y magnitud a los otorgados a los estu-*552diantes que decidan abandonar la escuela pública y asistir a una privada. Veamos.
Por un lado, para el estudiante que decide cambiarse de una escuela pública a una privada, el Estado le provee hasta $1,500 de ayuda para sus gastos de matrícula, libros, etc. Por otro lado, al estudiante que decide cambiarse a una escuela pública, el Estado no le da un centavo de ayuda; sólo provee un “crédito” de $1,500 para la escuela pública seleccionada. El único incentivo económico que el Programa crea se le ofrece al estudiante que decide cam-biarse de una escuela pública a una privada. Aún si viéra-mos el vale educativo o “crédito” como un incentivo econó-mico, éste no es de ninguna manera equivalente al incentivo de la beca especial, porque el primero no es para el estudiante, sino para la escuela, fluyendo al estudiante un beneficio muy atenuado, remoto y especulativo, consis-tente en una escuela “mejorada” por el presupuesto adicio-nal con que cuenta. El Art. 6(c) de la citada Ley Núm. 71, supra, crea un fuerte incentivo para promover el traslado de estudiantes del sistema público de enseñanza al pri-vado, beneficiando así a la escuela privada. El Programa otorga al estudiante que decide trasladarse de una escuela pública a una privada hasta $1,500 en efectivo para cubrir gastos de escuela; en el caso inverso, el estudiante no re-cibe un solo centavo y su único “beneficio” es el que pueda derivarse de un ingreso adicional para la escuela seleccio-nada, el cual realmente es mínimo y tiene que ser compar-tido con todos los demás estudiantes de la escuela.
Por todo lo anterior, concluimos que el Art. 6(c) de la Ley Núm. 71, supra, tiene el efecto de utilizar fondos públicos para sostener las escuelas privadas. Por ende, viola los principios fundamentales de la cláusula del sostenimiento: impedirle al Estado mantener a las escuelas privadas, y evitar que el Estado favorezca indebidamente el sistema privado de enseñanza en detrimento del sistema público.
*553Por las razones anteriormente expuestas, resolvemos que el programa de becas especiales establecido por el Art. 6(c) de la Ley Núm. 71, supra, es inconstitucional por vio-lar la See. 5 del Art. II de nuestra Constitución, supra.(9) Este dictamen no impide que el Departamento de Educa-ción, al amparo de la Ley Núm. 71, supra, continúe con los otros programas establecidos por el estatuto, particular-mente el que autoriza la transferencia de estudiantes de una escuela pública a cualquier otra escuela pública, inclu-yendo las de la comunidad.

Se dictará sentencia que confirme el dictamen recurrido.

La Juez Asociada Señora Naveira de Rodón emitió una opinión de conformidad. El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad, a la cual se unió el Juez Asociado Señor Alonso Alonso. Los Jueces Aso-ciados Señores Negrón García y Rebollo López emitieron sendas opiniones disidentes.
Opinión de conformidad emitida por la
Juez Asociada Se-ñora Naveira de Rodón.
rH
La Asamblea Legislativa aprobó la Ley Núm. 71 de 3 de septiembre de 1993 (18 L.P.R.A. see. 911 et seq.) con el propósito de establecer el Programa de Becas Especiales y Libre Selección de Escuelas en el Departamento de Educa-*554ción del Estado Libre Asociado de Puerto Rico (en adelante Programa). Los objetivos de esta ley de carácter experimental,(1) según consta en su exposición de motivos, son: (1) ampliar las opciones de los padres y estudiantes en lo referente a la selección de escuelas; (2) estimular a los es-tudiantes talentosos a realizar un mayor esfuerzo intelec-tual y a iniciar estudios universitarios mientras asisten a la escuela secundaria, y (3) ofrecer incentivos económicos para que las escuelas públicas mejoren sus ofrecimientos.
Conforme con los objetivos antes enumerados, el Art. 6 de la Ley Núm. 71, supra, 18 L.P.R.A. see. 9 lid, establece cuatro (4) tipos o modalidades de becas especiales y vales educativos. Estos son: (1) libre selección de escuelas públi-cas por estudiantes de otras escuelas públicas; (2) libre se-lección de escuelas públicas por estudiantes de escuelas privadas; (3) acceso a escuelas privadas para estudiantes de escuelas públicas; (4) adelanto educativo para estudian-tes talentosos que tomen cursos universitarios acreditables tanto para programas universitarios como para programas de escuela secundaria. La Ley Núm. 71, supra, provee vales educativos para que los estudiantes puedan transferirse de una escuela pública o privada a otra escuela pública. Además, establece un programa de becas especiales para que estudiantes, cuyas familias tengan ingresos anuales de $18,000 o menos, puedan transferirse de una escuela pública a una privada, o para tomar cursos universitarios en instituciones públicas o privadas debidamente acreditadas.
En el caso de la modalidad de libre selección de escuelas públicas, los padres de los estudiantes presentarán los cer-tificados de vales educativos en las escuelas seleccionadas *555y éstas los entregarán en la oficina del Programa para re-cibir un crédito que no será mayor de $1,500. Dicho crédito será utilizado por la escuela para enriquecer sus ofreci-mientos educativos y para financiar los gastos relacionados con la prestación de sus servicios al estudiante. Por otra parte, cuando el estudiante o sus padres seleccionan una escuela privada, las becas se redimirán mediante su pre-sentación ante la oficina del Programa, junto con las factu-ras por concepto de matrículas, libros, materiales y otros gastos similares relacionados con la educación del estudiante. Arts. 8, 9 y 10 de la Ley Núm. 71, supra, 18 L.P.R.A. secs. 911f, 911g y 911h.
Para participar en el Programa, las instituciones priva-das, tanto escuelas como universidades, deberán: (1) po-seer la correspondiente licencia o acreditación; (2) mante-ner una política no discriminatoria de admisiones; (3) cumplir con todos los requisitos aplicables de salud y segu-ridad, y (4) someter informes semianuales sobre el desem-peño académico de los estudiantes becados. Los estudian-tes participantes en el programa no podrán exceder del 50% de la matrícula total de la escuela. Art. 11 de la Ley Núm. 71, supra, 18 L.P.R.A. sec. 911i.
El Art. 15 de la Ley Núm. 71, supra, 18 L.P.R.A. see. 911m, faculta al Secretario del Departamento de Educa-ción a reglamentar la forma de evaluación y seguimiento para asegurar la mejor utilización de las becas especiales, tarea que se hará en comunicación con las escuelas priva-das participantes. Dicha reglamentación no debe interferir o menoscabar la autonomía funcional y la libertad acadé-mica garantizada por la Ley Núm. 49 de 30 de junio de 1988, según enmendada, 18 L.P.R.A. sees. 2111 — 2133. La Oficina del Contralor tiene la facultad para examinar, re-visar, fiscalizar o auditar documentos, papeles o récord de las escuelas y universidades que participan en el Pro-grama para constatar que los recursos que les lleguen por vía de las becas especiales sean utilizados conforme a lo *556pautado en la ley. Art. 16 de la Ley Núm. 71, supra, 1993 Leyes de Puerto Rico 326.
Para implantar el Programa, el estatuto asigna $10,000,000 consignados en el Presupuesto General de Gastos del Departamento de Educación. En años sucesi-vos, los fondos del Programa se consignarán en el Presu-puesto General de Gastos del Departamento de Educación. Art. 16 de la Ley Núm. 71, supra.
Tras la aprobación de la Ley Núm. 71, supra, la Asocia-ción de Maestros de Puerto Rico, Inc. (en adelante Asocia-ción) impugnó la constitucionalidad de la Ley Núm. 71, supra. En su demanda de Sentencia Declaratoria solicitó que el tribunal ordenara a los demandados a abstenerse de implantar el Programa.(2)
En síntesis, la Asociación alegó que la Ley Núm. 71, supra, al ayudar a estudiantes a sufragar los gastos de estudios en las escuelas privadas sectarias, violenta las Secs. 1, 5 y 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. También alegó que el estatuto carece de un fin público y, por lo tanto, es contrario a la See. 9 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, y a la Primera Enmienda de la Constitú-ción de Estados Unidos de América. Por su parte, el Es-tado, al contestar la demanda, señaló que la ley impug-nada es neutral y no confiere beneficios en atención a unos criterios religiosos. Indicó que la ayuda se le provee al es-tudiante y no a la institución, y que no se estaba soste-niendo institución privada alguna con fondos públicos. Fi-*557nalmente, cuestionó la legitimación activa de la Asociación para presentar y promover el pleito incoado.
Luego de que las partes presentaran sendas mociones de sentencia sumaria y las respectivas mociones en oposi-ción, el Tribunal Superior emitió su sentencia. En resu-men, éste otorgó legitimación activa a la Asociación y de-claró inconstitucional la modalidad de la ley que otorga becas especiales a estudiantes de escuelas públicas para lograr el acceso a las escuelas privadas. Art. 6(c) de la Ley Núm. 71, supra, 18 L.P.R.A. sec. 911d(c). Resolvió que dicha modalidad es inconstitucional porque sufraga con fon-dos públicos estudios en escuelas privadas, usando un sis-tema institucionalizado de educación privada paralelo al sistema de educación pública, suplantándolo parcialmente y violentando, así, la See. 5 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra.(3)
El tribunal sentenciador le ordenó a las partes deman-dadas abstenerse de implantar o poner en vigor el Art. 6(c) de la referida ley. No obstante, permitió que se continuara con esta modalidad del Programa mientras los trescientos once (311) niños participantes completaban el año escolar.(4)
El Estado y un grupo de padres interventores apelaron la decisión del tribunal de instancia. Alegaron que el tribunal erró al conferir legitimación activa a la Asociación y al declarar inconstitucional el Art. 6(c) de la Ley Núm. 71, supra, puesto que el mismo no promueve el uso de fondos *558públicos para el sostenimiento de las instituciones educa-tivas privadas.
Expedimos el recurso de apelación y celebramos una vista oral el 31 de mayo de 1994.
h — !
Según indicamos, el Estado impugnó la legitimación ac-tiva de la Asociación para presentar o promover el pleito de autos. Indicó que dicha organización magisterial, como asociación, no alegó o probó daño alguno y que sus miem-bros tampoco han sufrido daños a consecuencia de la apro-bación de la Ley Núm. 71, supra. Señaló que el hecho de que la controversia planteada está revestida de un alto in-terés público no es suficiente para soslayar los requisitos de legitimación y que la acción de contribuyentes está ex-presamente prohibida por el Art. 2 de la Ley de Pleitos contra el Estado Libre Asociado de Puerto Rico, Ley Núm. 2 de 25 de febrero de 1946 (32 L.P.R.A. see. 3074).
Por su parte, la Asociación alegó tener capacidad para presentar la acción civil de autos por ser una organización que representa los intereses de los maestros que agrupa en su matrícula. Indicó que la controversia presentada por la Asociación está íntimamente ligada a un aspecto de la edu-cación que afecta directamente a los integrantes de la Aso-ciación(5) y que la acción civil está revestida de un alto interés público, ya que la ley socava la política pública de rango constitucional relativa a la educación. Además, adu-jeron que los miembros de la Asociación son contribuyentes con capacidad para impugnar las acciones del Gobierno que violenten la Primera Enmienda federal que prohíbe al Estado ayudar o fomentar el establecimiento de religiones.
*559Coincidimos, en términos generales, con la opinión de la mayoría del Tribunal que adopta la norma pautada por el Tribunal Supremo federal que permite que los contribu-yentes impugnen acciones gubernamentales al amparo de la Cláusula de Establecimiento de la Primera Enmienda de la Constitución federal, y que establece que la Asocia-ción posee legitimación activa para impugnar la constitu-cionalidad de la Ley Núm. 71, supra. Sin embargo, desea-mos aclarar los fundamentos por los cuales respaldamos la adopción de dicha norma en nuestra jurisdicción. Veamos.
A. Trasfondo histórico de la adopción de las cláusulas de establecimiento y la separación de Iglesia y Estado en Puerto Rico
La See. 3 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, prohíbe la adop-ción de leyes que promuevan o faciliten el establecimiento de cualquier religión, y garantiza la libertad de culto y la completa separación entre la Iglesia y el Estado. A su vez, la See. 5 del mismo Art. II, supra, dispone que Puerto Rico tendrá un sistema de instrucción pública libre y no secta-rio, y que no se utilizará la propiedad ni los fondos públicos para sostener escuelas o instituciones educativas que no sean las del Estado.(6)
*560Dichas claúsulas constitucionales fueron adoptadas tras unos extensos debates de los miembros de la Asamblea Constituyente que planteaban la controversia relativa a las restricciones del Gobierno de Puerto Rico en asuntos religiosos. Según explica el ex Juez Presidente José Trías Monge, el tema sobre la libertad de culto y la separación entre la Iglesia y el Estado fue uno de los más debatidos en la Convención Constituyente. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 176.
Señala Trías Monge que “[l]a Iglesia Católica libró una intensa campaña, antes y durante el curso de la Conven-ción Constituyente, en favor de que la nueva Constitución rechazase el lenguaje restrictivo de la Ley Orgánica [Jones] y reprodujese tan sólo las disposiciones de la Pri-mera Enmienda de la Constitución de los Estados Unidos. Las iglesias protestantes abogaban con igual vehemencia en favor de una afirmación más rigurosa del principio de la separación del estado y la iglesia, en modo comparable al dispuesto en la Ley Orgánica”. Trías Monge, op. cit., pág. 176.
La razón de esta campaña era que la Ley Orgánica de 1917, conocida como el Acta Jones, contenía severas dispo-siciones relativas al principio de la separación entre la Iglesia y el Estado,(7) las cuales respondían al interés que *561surgió con el cambio de soberanía de mantener una tajante separación entre la Iglesia y el Estado. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. II, pág. 1613. Las iglesias protestantes temían que si se modificaban las cláu-sulas de la citada Ley Orgánica, la Iglesia Católica tendría una posición ventajosa por ser Puerto Rico un país predo-minantemente católico. La Iglesia Católica, por el contra-rio, deseaba que la claúsula religiosa fuera similar a la de la Primera Enmienda de la Constitución federal y que el Gobierno apoyase todas las instituciones educacionales y benéficas de la Isla, públicas o privadas, laicas o confesionales. La Nueva Constitución de Puerto Rico, Es-cuela de Administración Pública, Río Piedras, Eds. U.P.R., 1954, pág. 196. Precisamente las iglesias protestantes te-mían que la ayuda a las escuelas confesionales beneficiara la enseñanza de la fe católica. Trías Monge, op. cit, pág. 178.
Finalmente, la Convención Constituyente siguió las re-comendaciones de la Comisión de Carta de Derechos que favoreció el principio de la absoluta separación entre el Estado y la Iglesia, y adoptó la doctrina del beneficio a la niñez, incluyendo una oración que permitía que el Estado prestara unos servicios no educativos para la protección o el bienestar de la niñez.(8)
Al respecto explica Trías Monge, op. cit, págs. 179-180:
“La Convención Constituyente ... hizo aún más clara su vo-luntad de cerrar todo camino a la utilización de fondos públicos para el sostenimiento o beneficio de escuelas privadas, confesio-nales o laicas, o de institución sectaria alguna, excepto al grado en que éstas pudiesen derivar provecho indirectamente de ser-*562vicios no educativos ofrecidos para protección o el bienestar de la niñez. A tal efecto, debe señalarse que la Convención en-mendó la segunda cláusula de las recomendadas por la Comi-sión para sustituir la palabra “enseñanza” por el vocablo “sos-tenimiento”, lo que provocó que se dispusiese en la sección 5 del artículo II que “No se utilizará propiedad ni fondos públicos para el sostenimiento de escuelas o institutiones educativas que no sean las del Estado.” La enmienda se hizo con el propó-sito expreso de ampliar el ámbito de la prohibición y establecer aún más el principio de la separación del estado y la iglesia.
En fin, el debate sobre la See. 5 del Art. II de nuestra Constitución, supra, junto con la discusión sobre la See. 3 del mismo artículo, supra, estuvo enmarcada en el con-texto del tema de la separación entre la Iglesia y el Estado.(9) Ambas cláusulas referentes a la religión se com-plementan entre sí. En su conjunto, estas disposiciones son más abarcadoras que las de la Constitución federal.(10) Díaz v. Colegio Nuestra Sra. del Pilar, 123 D.P.R. 765 (1989).(11) Por lo tanto, es preciso concluir que cualquier *563norma que se adopte para el examen de los casos en que se alegue una violación a la See. 3, supra, tiene que ser adop-tada para la See. 5 del citado Artículo de nuestra Constitución.
B. Legitimación activa en las acciones relativas a las cláusulas constitucionales sobre religión y separación entre la Iglesia y el Estado
La revisión judicial es característica distintiva de nues-tro ordenamiento político. E.L.A. v. Aguayo, 80 D.P.R. 552, 595 (1958). Sin embargo, el poder de la Rama Judicial para revisar y determinar la constitucionalidad de las leyes tiene unos límites autoimpuestos asentados en el principio de justiciabilidad. Noriega Rodríguez v. Jarato, 136 D.P.R. 497 (1994). Son los propios tribunales los que analizan y deciden cuando deben examinar planteamientos constitu-cionales en una acción judicial sin rebasar el límite de su poder constitucional. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 720-721 (1980).
Ahora bien, enmarcada en el concepto de justiciabilidad, se ha desarrollado la doctrina de legitimación o capacidad juridica.(12) Un tribunal no puede obviar los principios de legitimación activa para adjudicar los méritos de un caso. Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992). Esto es así porque la doctrina de legitimación ac-*564tiva “gira principalmente en torno a la parte que prosigue la acción y secundariamente en cuanto a las cuestiones a adjudicarse”. Com. de la Mujer v. Srio. de Justicia, supra, pág. 723.
Hemos resuelto que el promovente de una acción judicial debe demostrar que ha sufrido un daño claro y palpable; que el daño es real, inmediato y preciso, y no abstracto o hipotético; que la causa de acción surge bajo el palio de la Constitución o de una ley, y que existe una conexión entre el daño sufrido y la causa de acción ejercitada. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).(13)
Con respecto al caso de las asociaciones, éstas tienen legitimación para demandar en defensa de sus intereses colectivos o a nombre de sus miembros, aunque la propia organización no haya sufrido daños. Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989). Si demanda a nombre de sus miembros, la asociación deberá demostrar que éstos tienen legitimación activa propia; los intereses que se pretenden proteger están relacionados con los obje-tivos de la organización, y que la reclamación y el remedio solicitado no requieren la participación individual de sus miembros. Id., pág. 566. La determinación de la legitima-ción activa depende del remedio solicitado y procede que se reconozca la legitimación activa de una asociación cuando la petición es de naturaleza interdictal, o una sentencia declaratoria o cualquier otro remedio interdictal que bene-ficie a todos los miembros realmente perjudicados.(14) íd.
Ahora bien, tanto en la jurisdicción federal como en la nuestra se han desalentado los pleitos en los cuales el de-mandante impugna la constitucionalidad de una acción gu-*565bernamental, alegando ser un contribuyente que aporta al sostenimiento económico del acto alegadamente inconstitucional. El único remedio deseado por el deman-dante es que el Gobierno no invierta fondos públicos en las alegadas gestiones constitucionales. Serrano Geyls, op. cit., Vol. I, págs. 132-136.
Al respecto, el profesor Serrano Geyls destaca que desde el caso Massachusetts v. Mellon, 262 U.S. 447 (1923), se estableció jurisprudencialmente un impedi-mento a las acciones de los contribuyentes en la jurisdic-ción federal. Dicha prohibición fue parcialmente modificada en Flast v. Cohen, 392 U.S. 83 (1968), interpretación que ha sido catalogada como restrictiva.(15) Añade que en Puerto Rico la Asamblea Legislativa, ante la amenaza de que se usaran los tribunales para paralizar el programa de reforma social, aprobó la Ley Núm. 2 de 25 de febrero de 1946, conocida como la Ley de Pleitos contra el Estado Libre Asociado de Puerto Rico, que prohíbe los pleitos de contribuyentes.(16)
La opinión mayoritaria concluye que la Ley de Pleitos contra el Estado Libre Asociado de Puerto Rico, no es obs-*566táculo para que nuestro Tribunal adopte las normas esta-blecidas por Flast v. Cohen, supra, que permiten que un contribuyente pueda impugnar acciones gubernamentales al amparo de la cláusula de establecimiento. Veamos.
En Flast v. Cohen, supra, un grupo de contribuyentes federales impugnó la asignación de fondos federales, según establecida por el Elementary and Secondary Act de 1965. Dichos fondos eran utilizados para financiar la enseñanza de lectura y aritmética, y otras materias en escuelas reli-giosas, así como la adquisición de textos y otros materiales didácticos para ser utilizados por los estudiantes de estas escuelas. El Tribunal decidió que los contribuyentes tenían legitimación activa para incoar la acción, ya que existía un nexo lógico entre los demandantes y la controversia a ser adjudicada ya que: (1) se trataba de un gasto autorizado por el Congreso en virtud de sus poderes fiscales, y (2) la acción iba dirigida a impedir que se gastara el dinero en una actividad alegadamente prohibida específicamente por la Constitución. Flast v. Cohen, supra, págs. 102-103.(17)
El Tribunal resolvió que la Constitución americana fue diseñada de forma tal que la claúsula de establecimiento opera como una limitación constitucional a los poderes fis-cales del Congreso, poderes que de no ser por dicha cláu-sula podrían ser utilizados para debilitar las cláusulas constitucionales sobre la religión.
Ciertamente, como expresa la mayoría de este Tribunal, el razonamiento del Tribunal Supremo federal en Flast v. Cohen, supra, debe ser empleado en nuestra jurisdicción para casos en que se aleguen unas violaciones a las Sees. 3 y 5 del Art. II de nuestra Constitución, supra, cláusulas que, como explicamos anteriormente, están íntimamente relacionados entre sí y fueron expresamente creadas para adelantar y fortalecer los principios de separación entre *567Iglesia y Estado, libertad de culto y la prohibición del es-tablecimiento de una religión. Además, estamos de acuerdo con la adopción de la norma porque: (1) los principios cons-titucionales en los que se fundamenta Flast v. Cohen, supra, son análogos a los principios que adoptaron los dele-gados de la Asamblea Constituyente al crear las cláusulas sobre religión que se integraron en nuestra Constitución; (2) las claúsulas sobre religión en nuestra Constitución tu-vieron una importancia crucial para los delegados de nues-tra Asamblea Constituyente, al punto que fueron de las más debatidas, y dichas cláusulas son fundamentales en nuestro sistema político y democrático; (3) las cláusulas sobre religión de la Constitución patria son más estrictas y restrictivas que la Cláusula de Establecimiento de la Cons-titución federal; (4) nuestra Constitución provee unos de-rechos fundamentales más amplios que los de la Constitu-ción federal (Díaz v. Colegio Nuestra Sra. del Pilar, supra); (5) mediante esta norma de excepción se protege y fortale-cen unos derechos fundamentales del pueblo puertorri-queño relativos a la religión y, finalmente, (6) está a tono con la posición liberal de nuestro tribunal en cuestiones sobre legitimación activa. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983).(18) Por último, aunque en De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 494 (1989), nos referíamos a la Ley Núm. 104 de 29 de junio de 1955, Ley de Reclamaciones y Demandas contra el Estado, señalamos que “bajo nuestro esquema constitucional de separación de poderes, la Legis-latura no puede impedir que mediante los mecanismos del injunction o de la sentencia declaratoria este Foro pase juicio sobre la constitucionalidad de cualquier legislación”. (Énfasis suplido y en el original.)
*568Sin embargo, es imperativo delinear los contornos de la norma acogida. Adoptarla en el vacío, sin guías claras y contundentes, podría trastocar el ordenamiento y obstacu-lizar las funciones gubernamentales, las que deben ser descargadas de una manera ordenada y eficaz. El análisis, por lo tanto, tiene que ser riguroso y restrictivo. Permisible únicamente cuando la controversia sobre las cláusulas re-lacionadas a religión y separación entre Iglesia y Estado, o de otro derecho constitucional fundamental, sea primaria y que ésta no pueda ser resuelta a no ser que se reclame legitimación activa mediante la norma de excepción aquí adoptada.
En el caso de autos, la Asociación representa a sus miembros, maestros contribuyentes al erario. No se re-quiere la participación individual de éstos para reclamar los intereses que se pretenden proteger, ya que los mismos están relacionados con los objetivos de la Asociación. La Asociación impugna un gasto autorizado por una ley de la Asamblea Legislativa que asigna unos fondos públicos en una actividad alegadamente prohibida de forma específica por las Sees. 3 y 5 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra. Existe un nexo lógico entre los demandantes y su causa de acción. Por último, a no ser por la excepción de la norma anteriormente ex-puesta, los miembros de la Asociación se verían impedidos de incoar la acción de autos, ya que no pueden probar un daño claro, real, palpable e inmediato.
h — i hH f — I
Hemos reconocido que la educación de los niños y jóve-nes puertorriqueños es de vital importancia para el Estado. Somos plenamente conscientes de que “a través de la educación, se imparte la preparación necesaria para que los ciudadanos participen en el desarrollo social y econó-mico de nuestra vida colectiva”. Asoc. Academias y Col. *569Cristianos v. E.L.A., 135 D.P.R. 150 (1994). Véase De Paz Lisk v. Aponte Roque, supra. Por lo tanto, el Estado tiene un interés apremiante en que las instituciones educativas del país, tanto públicas como privadas, provean una edu-cación de excelencia. Asoc. Academias y Col. Cristianos v. E.L.A., supra.
Nuestra Asamblea Legislativa, con el propósito de iden-tificar medios eficaces para alcanzar el ideal de proveer a todo ciudadano la oportunidad de recibir una educación de excelencia con igualdad de oportunidades, tal y como an-helaban los miembros de la Asamblea Constituyente al es-tablecer nuestra Constitución, aprobó la Ley Núm. 71, supra.(19) Los legisladores estimaron, como lo han hecho las legislaturas de varios estados de la Unión Americana, que un programa de becas y libre selección de escuelas revita-lizaría el sistema educativo de Puerto Rico.(20) Ingeniosa-mente, la Ley Núm. 71, supra, intenta esquivar los escollos constitucionales. Sin embargo, dicha ley no tolera el escru-tinio constitucional. Los postulados de nuestra Constitu-ción, que prohíben el establecimiento de cualquier religión y la utilización de fondos públicos para el sostenimiento de las escuelas o instituciones educativas que no sean las del Estado, y que ordenan la completa separación entre la Iglesia y el Estado, Art. II, Secs. 3 y 5, Const. E.L.A., supra, son claros y contundentes.(21)
Reconocemos que el sistema de educación pública en Puerto Rico, al igual que en la Nación Americana, enfrenta momentos críticos y, por lo tanto, es imperativo adoptar medidas urgentes para cumplir con el mandato constitu-*570cional de que “[t]oda persona [tenga] derecho a una educa-ción que propenda al pleno desarrollo de su personalidad y al fortalecimiento del respeto de los derechos del hombre y de las libertades fundamentales”. Art. II, Sec. 5, Const. E.L.A., supra, ed. 1982, pág. 271. Para ello es necesario revisar toda alternativa viable para mejorar y perfeccionar el sistema educativo. Este debe ser un esfuerzo colectivo de los legisladores, funcionarios del sistema de educación, asociaciones y grupos magisteriales, padres, estudiantes y todos los ciudadanos. Sin embargo, la Ley Núm. 71, supra, tal y como está redactada, establece un esquema para la creación de un programa educativo que requiere el desem-bolso de fondos públicos que irán a parar a escuelas o ins-tituciones educativas privadas. Este esquema es contrario al texto claro de la See. 5 del Art. II de la Constitución del Estado Libre Asociado, supra, así como a la intención de los delegados de la Asamblea Constituyente. Los proble-mas del sistema de educación no les eran ajenos al mo-mento de redactar dicha disposición. De hecho, los proble-mas eran aún mayores que los que tenemos hoy día:
En 1949-50 el Gobierno Insular dedicó aproximadamente el 39 porciento de sus gastos anuales a elevar el nivel educacional del pueblo. A pesar de los enormes desembolsos realizados, los fondos son insuficientes para suministrar el número de maestros y de salones de clase que se necesitan. Más de 100,000 niños entre seis y doce años de edad carecen de ubicación en las escuelas elementales existentes, públicas y privadas. Entre los muchachos mayores (de trece a dieciocho años de edad) es aún mayor la diferencia que existe entre el número de los que están en edad escolar y el número de los que efectivamente están matriculados en la escuela intermedia (incluyendo la segunda unidad) y la escuela superior. Hacen falta, sin duda, más escue-las y más maestros, pero el Gobierno Insular carece de capaci-dad financiera para proporcionar el número necesario. La Nueva Constitución, op. cit., págs. 197-198.
Los delegados de la Asamblea Constituyente tuvieron ante sí diversos puntos de vista sobre la conveniencia de estimular la expansión y el progreso de la educación pri-*571vada para adelantar la política gubernamental de promo-ver un nivel de vida más alto en el pueblo a través de la educación. También consideraron los inconvenientes de ofrecer ayuda financiera a las instituciones educativas pri-vadas, inconvenientes tanto de carácter sustantivo relati-vos a la separación entre Iglesia y Estado, como de organi-zación y enfoque de programas educacionales.(22) También tenían ante sí las decisiones del Tribunal Supremo federal de los casos Everson v. Board of Education, 330 U.S. 1 (1947), y McCollum v. Board of Education, 333 U.S. 203 (1948), sobre las cuestiones de la ayuda a las escuelas religiosas. Serrano Geyls, op. cit., pág. 1613; La Nueva Constitución de Puerto Rico, op. cit., págs. 200 — 204. Fue un problema de valores que quedó resuelto con la adopción de la See. 5 del Art. II de nuestra Constitución, supra.
Quisiéramos poder llegar a otra conclusión y validar la iniciativa de la Asamblea de la Legislatura de crear nuevos medios y alternativas para adelantar el fin de una educa-ción de excelencia para todos los jóvenes y niños de Puerto Rico. Pero, como señaláramos antes, nuestra Constitución es clara y los precedentes judiciales, tanto de Puerto Rico como de Estados Unidos, relativos, a las cláusulas de sepa-ración entre Iglesia y Estado, y Establecimiento de Reli-gión nos lo impiden. Además, la doctrina del ámbito mí-nimo federal nos obliga a ofrecer mayor protección constitucional a los derechos individuales que la recono-cida por la Constitución federal. Díaz v. Colegio Nuestra Sra. del Pilar, supra, págs. 770-771. Véase Serrano Geyls, op. cit., pág. 1711.(23)
Por todo lo antes expuesto, estamos conformes con la *572decisión de la mayoría que resuelve que el programa de becas especiales establecido por el Art. 6(c) de la Ley Núm. 71, supra, que facilita el acceso de estudiantes del sistema de instrucción pública hacia las escuelas privadas, es in-constitucional por violar la See. 5 del Art. II de nuestra Constitución, supra.
Opinión de conformidad del
Juez Asociado Señor Fuster Berlingeri, a la cual se une el Juez Asociado Señor Alo-nso Alonso.
Estoy de acuerdo con el resultado al que llega la mayo-ría en este caso y coincido, en general, con los pronuncia-mientos normativos que se formulan en la opinión del Tribunal. Por eso he dado mi voto de conformidad con la misma.
Creo necesario, sin embargo, expresar unos criterios adicionales sobre los asuntos examinados en la opinión mayoritaria. El primero de ellos versa sobre la cuestión de si la Asociación de Maestros de Puerto Rico (en adelante Asociación) tiene legitimación activa para demandar.
La mayoría, en su opinión, adopta el esquema decisorio de Flast v. Cohen, 392 U.S. 83 (1968), para concluir que, en efecto, la Asociación posee la capacidad necesaria para ins-tar el recurso ante nos. Estoy de acuerdo con este enfoque. Me parece que es una manera válida de encarar la cuestión sobre la legitimación activa. Sin embargo, estimo que en este caso existe tal legitimación activa aun bajo criterios más convencionales. Los maestros que integran la Asocia-ción tienen intereses reales y concretos que proteger en este pleito. El programa de becas educativas que aquí se impugna le cuesta muchos millones de dólares al erario. Al sustraer tales fondos del sistema educativo estatal, se re-ducen los recursos disponibles a los maestros en el salón de clases y se limitan aún más los medios que éstos tienen *573para atender las necesidades cotidianas de su función educativa. Esta no es una circunstancia leve o especulativa. Cualquiera que conozca la situación del ma-gisterio puertorriqueño sabe que en incontables ocasiones los muy estrechos presupuestos escolares llevan a cientos, si no a miles, de maestros a valerse de sus propios medios para atender las necesidades del aula. El abnegado maestro en Puerto Rico con frecuencia tiene que suplir él mismo los materiales y otros recursos necesarios para la docencia, que el sistema público no provee.
Por otro lado, el programa de becas impugnado tiene también el efecto de propiciar que estudiantes talentosos abandonen el sistema público, lo que tiende a empobrecer en términos humanos el proceso de enseñanza-aprendizaje en el aula pública. Los estudiantes que típicamente cuali-ficarían para las becas son precisamente aquellos que tie-nen una alta capacidad intelectual y unas motivaciones de estudio muy serias. Por sus dotes, son alumnos que enri-quecen el quehacer escolar cotidiano y que aportan así a mejorar el proceso educativo. Al perder tales estudiantes, la labor del maestro en la escuela pública se hace más difícil. Queda privada de un valioso recurso humano que hubiese facilitado la tarea pedagógica.
No puede negarse, pues, que el programa de becas im-pugnado afecta las condiciones de trabajo del maestro en el sistema público. Tiende a empeorar lo que de por sí es una situación desventajosa. El conocimiento de que tal es el ominoso impacto del programa de becas en cuestión, junto con el convencimiento de que tal programa es contrario al esquema constitucional del país sobre la instrucción pú-blica, sin dudas le causa a muchos maestros que integran la Asociación unos sentimientos de agobio, frustración e indignación. Ese hondo malestar que hiere su sensibilidad, unido a los daños aludidos a sus condiciones de trabajo, le dan a los maestros que la Asociación representa un interés especial en el asunto ante nos, que es suficiente para reco-*574nocerles legitimación activa para demandar. Véanse: Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 849 (1947); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974).
h — i hH
En la opinión mayoritaria se explica con meridiana cla-ridad que la Ley Núm. 71 de 3 de septiembre de 1993 des-tina unos fondos públicos para el sostenimiento de escuelas privadas en el país, lo que es incuestionablemente contra-rio al claro mandato de la See. 5 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1. Como bien se señala en esa opinión, el programa de becas educativas indudablemente presta una ayuda sustancial a las escuelas privadas, lo cual está expresamente prohibido por la aludida disposi-ción constitucional.
A mi modo de ver, el referido programa de becas es cons-titucionalmente defectuoso por otra razón que está íntima-mente relacionada con la dilucidada por la mayoría en su opinión. Si se examinan todas las disposiciones de la See. 5 del Art. II de la Constitución, supra, ed. 1982, pág. 271, contextualmente, se observará que el propósito primordial de dicha sección es ordenar el establecimiento de un sis-tema de instrucción pública para todo el país, en el cual la enseñanza será gratuita y la educación a impartirse será una “que propenda al pleno desarrollo [de la persona] y al fortalecimiento del respeto de los derechos del hombre y de las libertades fundamentales”. En- efecto, la Constitución, en esta sección, le hace una magna encomienda al Estado, tan importante ésta como compleja, que exige, para po-derse llevar a cabo, que el Estado destine al sistema pú-blico todos los fondos que tenga disponibles para la educa-ción primaria y secundaria.
Los que formularon nuestra Ley Fundamental conocían bien la estrecha relación que existe entre la educación y el *575pleno desarrollo personal. Sabían que el bienestar general del pueblo puertorriqueño y el goce cabal de los derechos humanos dependen en gran medida de la educación de la gente. Reconocían que la educación es un medio vital para que las personas obtengan no sólo las destrezas necesarias para disfrutar de una vida productiva y decorosa sino, ade-más, para que desarrollen una convivencia colectiva verda-deramente democrática. Por eso, en el Preámbulo de la Constitución sus redactores proclamaron “el afán por la educación” como uno de los factores determinantes en nuestra vida colectiva. Esta extraordinaria visión de que la educación comparte, junto con el ordenamiento jurídico, la protección de la esencial igualdad y dignidad del ser hu-mano es una de las principales y auténticas contribuciones de los juristas puertorriqueños al constitucionalismo moderno. Fuster, Constitucionalismo y Educación, Año XXVII (102) Rev. Der. Pur. 321 (1988).
Para hacer realidad esta visión sobre el papel de la edu-cación en la polis contemporánea, los que formularon nues-tra Constitución tenían que asegurar que los recursos gu-bernamentales disponibles para la vital educación del pueblo estuviesen todos destinados al sistema de instruc-ción pública. Se contemplaba que para realizar la magna encomienda de la citada See. 5 del Art. II de nuestra Cons-titución se necesitarían cuantiosos recursos, que difícil-mente estarían siempre disponibles en un país de limita-ciones económicas como el nuestro. Había que asegurar, pues, que al menos los recursos que existiesen se dedica-rían todos al sistema de instrucción pública. De ahí la ta-jante prohibición constitucional que veda la transferencia de los limitados recursos económicos públicos a las entida-des privadas.
Desde esta perspectiva, el uso de fondos públicos para el sostenimiento de las escuelas privadas es ilegítimo, no sólo porque viola la clara y expresa prohibición constitucional, sino también porque atenta contra el mandato de nuestra *576Ley Fundamental al Estado de establecer y desarrollar el sistema de instrucción pública aludido. El desvío de fondos gubernamentales para ayudar a las escuelas privadas me-noscaba la obligación del Estado de fortalecer, en todo lo posible, la escuela pública. Constituye un miope repudio a la acertada visión que sobre el bien común plasma la See. 5 del Art. II antes citada.
Hoy más que nunca es imprescindible que el Estado haga todo lo que esté a su alcance por mejorar la escuela pública y dotarla de la mayor cantidad de recursos posibles. Es en esa escuela donde estudia casi la totalidad de los niños y jóvenes de escasos o modestos medios econó-micos, los menos favorecidos de la estrata social, los que necesitan y ameritan mayor atención y consideración. Es en esa escuela, además, donde estudia la inmensa mayoría de todos los niños y jóvenes del país. De la educación que ellos reciban dependerá que podamos resolver gran parte de los problemas de nuestra atribulada convivencia colectiva. Esos problemas se originan, en su mayoría, precisamente en los traumas y en las limitaciones que sufren nuestros jóvenes en sus años formativos. Entre estos problemas po-demos mencionar la violencia y la criminalidad; la des-igualdad en la calidad de vida, que resulta patente entre distintos sectores de la población, amén del resentimiento que ello genera; la poca productividad de grandes segmen-tos de nuestro pueblo y la ominosa dependencia y ociosidad que los caracteriza; la falta de auténtica autoestima que experimentan tantos individuos en nuestra sociedad; nues-tra perenne inseguridad como pueblo; nuestra resquebra-jada solidaridad; la excesiva politización y el partidismo extremo, que intentan llenar el vacío causado por la ausen-cia de metas y aspiraciones comunes, y el autoritarismo político que ese partidismo genera. Todos estos problemas y otros más que sufrimos en gradación ascendente hoy día, no pueden resolverse sin la aportación constructiva personal que resulta de una auténtica educación pública huma-*577nista, como la que contemplaron los redactores de nuestra Constitución.
Es de conocimiento general que el sistema de instruc-ción pública de Puerto Rico encara serios problemas, pro-ducto primordialmente de la falta de unos recursos econó-micos adecuados. La escuela pública tiene fallas graves que emanan precisamente de la carestía de medios sufi-cientes para atender su ingente encomienda. Hace tres dé-cadas se divulgó un estudio de la Universidad de Puerto Rico que resaltaba el gravísimo problema de deserción es-colar que experimentaba el país entonces. Para 1964, sólo veinticuatro (24) estudiantes terminaban la escuela superior de cada cien (100) que habían entrado a primer grado doce (12) años antes. El resto, la inmensa mayoría —se-tenta y seis (76) de cada cien (100)— se quedaron fuera del sistema, perdiendo la posibilidad de continuar estudios universitarios.(1) La situación hoy día, treinta (30) años después, ha mejorado, pero sigue siendo problemática. Se-gún las estadísticas del Consejo General de Educación, en la actualidad sólo cuarenta y nueue (49) estudiantes termi-nan la escuela superior de cada cien (100) que entraron a primer grado doce años antes. La mayoría —cincuenta y uno (51) de cada cien (100)— sólo uno de muchos que po-drían traerse a colación, intima la magnitud de los proble-mas que encara nuestro sistema de instrucción pública, del cual depende tanto el bienestar general de nuestro país. Difícilmente pueda concebirse una labor gubernamental de mayor urgencia e importancia que la de atender y solucio-nar a fondo, no con parchos superficiales, los serios proble-mas que padece la escuela pública en Puerto Rico. Parte de esa labor consiste en allegarle la mayor cantidad de recur-sos posibles sin desviar los fondos de educación para otros fines que no le compete al Estado atender.
De estas consideraciones surge claramente, el grave dis-*578loque constitucional que ocasiona el programa de becas educativo de la Ley Núm. 71, supra. No sólo por ser con-trario a una expresa y clara prohibición constitucional, sino porque constituye un grave menosprecio a una parte fundamental del esquema que la Constitución consagra para asegurarle al pueblo puertorriqueño una buena edu-cación para la mayor parte de sus hijos, una auténtica con-vivencia democrática y el goce cabal de los derechos humanos. Visto a través de este crisol, el programa de ayuda a escuelas privadas, en su fondo, atenta contra el bien común.

 El referido Art. 6(c) autoriza el desembolso de fondos públicos para contribuir hacia el pago de matrícula y otros gastos relacionados de estudiantes que decidan cambiarse de escuelas públicas a privadas.


 Recientemente dispusimos que la prueba para determinar si un estatuto con defectos constitucionales es total o parcialmente nulo por virtud de tales defectos tiene dos (2) fases: (1) la susceptibilidad de la ley de mantenerse en vigor sin la cláusula defectuosa, y (2) la probabilidad de que la Legislatura hubiera aprobado la ley sin tales disposiciones. Respecto a esta última fase, se presume que si la Asam-blea Legislativa incluyó una cláusula de separabilidad es porque deseaba que la ley permaneciera en vigor independientemente de que la misma se decretase parcial-mente nula. Véase Berrios Martínez v. Gobernador II, 137 D.P.R. 195 (1994).
Si aplicamos dicha prueba al caso de autos, resulta claro que la Ley Núm. 71 de 3 de septiembre de 1993 (18 L.P.R.A. see. 911 et seq.) (en adelante Ley Núm. 71) cumple cabalmente con ambos requisitos. Por un lado, la inconstitucionalidad del Art. 6(c) de la Ley Núm. 71, supra, 18 L.P.R.A. sec. 911d, no impide que las demás cláusulas se mantegan en vigor. Por otro lado, el Art. 19 de la Ley Núm. 71, supra, 1993 Leyes de Puerto Rico 327, expresamente dispone que “[s]i alguna parte de esta Ley fuese declarada nula o inconstitucional, las demás disposiciones de la misma quedarán en vigor y efecto”. Por lo tanto, concluimos que la inconstitucionalidad parcial del estatuto no altera su validez.


 Principalmente, éstos deben pertenecer a una familia cuyo ingreso bruto anual no exceda de $18,000 y ser admitido a alguna escuela privada.


 Estas modalidades corresponden a los incisos (a), (b) y (d) del Art. 6 de la Ley Núm. 71.


 Aunque Valley Forge College v. Americans United, 454 U.S. 464 (1982), restringió el ámbito del criterio general expuesto en Flast v. Cohen, 392 U.S. 83 (1968), permaneció inalterada la norma de que los contribuyentes estatales tienen legitima-ción activa para impugnar en un tribunal federal un gasto estatal bajo la cláusula de establecimiento. Así lo había resuelto el propio Tribunal Supremo federal antes de Valley Forge College v. Americans United, supra, y así lo ha resuelto posteriormente. Véanse: Grand Rapids School District v. Ball, 473 U.S. 373, 380 y esc. 5 (1985) (“Petitioners alleged that respondents lacked taxpayer standing under [Flast and Valley Forge], The District Court and the Court of Appeals rejected the standing challenge. We affirm this finding, relying on the numerous cases in which we have adjudicated Establishment Clause challenges by state taxpayers to programs for aiding nonpublic schools.”), y Meek v. Pittenger, 421 U.S. 349, 351 y 355-356 esc. 5 (1975) (“The District Court properly concluded that both the individual [resident taxpayers of Pennsylvania] and the organizational plaintiffs [groups which have members who are taxpayers of Pennsylvania, among them the A.C.L.U. and the Americans United for Separation of Church and State] had standing to bring this challenge ....”).


 Por no ser necesario, no abordamos el argumento planteado por la Asociación de Maestros de Puerto Rico de que sus miembros tienen legitimación activa dado que la citada Ley Núm. 71: (1) al sustraer fondos públicos del sistema educativo, limita los recursos disponibles al maestro en el salón de clase, y (2) al provocar que estu-diantes talentosos abandonen el sistema público, pierde el maestro una pieza indispensable para que el proceso de enseñanza se logre en el salón de clase.


 2 Diario de Sesiones de la Convención Constituyente 1483-1484 (1952).


 Apéndice del Escrito de apelación, págs. 21-22.


 En vista de que en la Resolución de 5 de de agosto de 1994 permitimos que tanto los estudiantes que habían participado anteriormente del Programa de Becas Especiales como los estudiantes que interesaran participar en dicho programa du-rante el presente año académico lo hicieran mientras se dilucidaba la constituciona-lidad del mismo, consideramos necesario, por razones de equidad, permitir que los estudiantes matriculados completen este año escolar.


 El Art. 12 de la Ley Núm. 71 de 3 de septiembre de 1993 (18 L.P.R.A. see. 911j), dispone que el Programa de Becas Especiales y Libre Selección de Escuelas en el Departamento de Educación del Estado Libre Asociado de Puerto Rico (en ade-lante Programa) es de carácter experimental. Indica que se ensayará en ciertas áreas y que se podría ampliar gradualmente.


 Los demandados en este caso son el Secretario del Departamento de Educa-ción, el Departamento de Educación, el Estado Libre Asociado de Puerto Rico, el Secretario Auxiliar de Servicio al Estudiante en el Departamento de Educación, el Director del Programa de Becas Especiales y Libre Selección de Escuelas, el Gober-nador de Puerto Rico y el Secretario de Justicia.
Además del Estado, varios padres, por sí y en representación de sus hijos, figu-ran como demandados tras presentar una solicitud de intervención. La Unión Americana de Libertades Civiles y la organización conocida como Americans United, for Separation of Church and State también figuran como amicus curiae en el pleito de autos.


 El tribunal de instancia determinó que las otras tres (3) modalidades de la ley, relativas a la libre selección de escuelas públicas por estudiantes de escuelas privadas o públicas y a las horas especiales para estudiantes talentosos que toman cursos universitarios, eran constitucionalmente válidas. Art. 6(a), (b) y (d) de la Ley Núm. 71 de 3 de septiembre de 1993 (18 L.P.R.A. secs. 911d(a), (b) y (d).


 Según se establece en el escrito de apelación del Procurador General, du-rante el presente año escolar mil ciento setenta y seis (1,176) estudiantes recibieron los vales educativos para cambiar de una escuela pública a otra; trescientos dieci-siete (317) utilizaron los vales para transferirse de una escuela privada a una pú-blica, y trescientos once (311) estudiantes recibieron las becas especiales para ayu-darlos en su transferencia de una escuela pública a una privada.


 La Asociación de Maestros de Puerto Rico (en adelante Asociación) alega que el maestro pierde recursos materiales y humanos (estudiantes talentosos), lo que afectará sus condiciones de trabajo, y que los objetivos y propósitos de la Asociación son promover y proteger el sistema de educación libre y no sectario en Puerto Rico.


 La See. 3 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 262, dispone:
“No se aprobará ley alguna relativa al establecimiento de cualquier religión ni se prohibirá el libre ejercicio del culto religioso. Habrá completa separación de la iglesia y el estado.”
La See. 5 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 271, dispone:
“Toda persona tiene derecho a una educación que propenda al pleno desarrollo de su personalidad y al fortalecimiento del respeto de los derechos del hombre y de las libertades fundamentales. Habrá un sistema de instrucción pública el cual será libre y enteramente no sectario. La enseñanza será gratuita en la escuela primaria y secundaria y, hasta donde las facilidades del Estado lo permitan, se hará obligatoria para la escuela primaria. La asistencia obligatoria a las escuelas públicas primarias, hasta donde las facilidades del Estado lo permitan, según se dispone en la presente, no se interpretará como aplicable a aquellos que reciban instrucción primaria en escuelas establecidas bajo auspicios no gubernamentales. No se utilizará propiedad ni fondos públicos para el sostenimiento de escuelas o instituciones educativas que *560no sean las del Estado. Nada de lo contenido en esta disposición impedirá que el Estado pueda prestar a cualquier niño servicios no educativos establecidos por ley para protección o bienestar de la niñez.”


 Los párrafos 18 y 19 del Art. 2 del Acta Jones disponían:
(18) “No se dictará ninguna ley relativa al establecimiento de cualquiera reli-gión o que prohíba el libre ejercicio de la misma, y se permitirá en todo tiempo el Ubre ejercicio y goce de profesiones y cultos religiosos sin distinciones ni preferen-cias, y no se exigirá como condición para desempeñar cualquier cargo o puesto de confianza en el Gobierno de Puerto Rico, ningún requisito político o religioso que un juramento de defender la Constitución de los Estados Unidos y las leyes de Puerto Rico.
(19) “Jamás se asignará, aplicará, donará, usará, directa ni indirectamente, dinero o propiedad pública para el uso, beneficio o sostenimiento ... de ningún sacer-dote, predicador, ministro u otro instructor o dignatario religioso, como tal.” 39 Stat. 951, Documentos Históricos, See. 2, L.P.R.A., Tomo 1, ed. 1982, pág. 63.


 La doctrina del beneficio a la niñez acogía las decisiones del Tribunal Supremo federal que validaban las donaciones de libros a estudiantes de escuelas laicas y parroquiales, y el reembolso de los gastos de transportación a dichos estudiantes. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 178. Véanse: Cochran v. Board of Education, 281 U.S. 370 (1930); Everson v. Board of Education, 330 U.S. 1 (1947); McCollum v. Board of Education, 333 U.S. 203 (1948).


 En apoyo a esta aseveración se citan los comentarios que sobre el particular nos hace Trías Monge durante la discusión de la Convención Constituyente:
“... [A]quí hay dos principios básicos que se instituyen en esta sección. Uno es el principio de separación del Estado e Iglesia, tal como ha sido consignado en la Cons-titución federal y el cual seguirá su desarrollo normal vía las interpretaciones del Tribunal Supremo de los Estados Unidos
“... Del otro lado también se ha importado aquí de una forma precisa y clara la propia doctrina desarrollada por el Tribunal Supremo de los Estados Unidos ... de que el beneficio que el Estado le brinda a los niños de edad escolar no constituye establecimiento de una religión dentro del lenguaje de la primera enmienda a la Constitución de los Estados Unidos. 2 Diario de Sesiones de la Convención Consti-tuyente 1483-1484 (1952).


 La Primera Enmienda dispone:
“El Congreso no aprobará ninguna ley con respecto al establecimiento de reli-gión alguna o que prohíba el libre ejercicio de la misma ...” Emda. I, Const. EE. UU., L.P.R.A., Ibmo 1, ed. 1982, pág. 184.


 Otras disposiciones referentes a la religión, incluidas en la Constitución del Estado Libre Asociado de Puerto Rico, son:
(a) La Sec. 1 del Art. II, Const. E.L.A., L.P.R.A., Tomo 1, que prohíbe el discri-men por razón de ideas religiosas.
(b) La See. 6 del Art. II, Const. E.L.A., L.P.R.A., Tomo 1, que aboga por la libre asociación.
(c) La See. 9 del Art. VI que dispone:
“Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y financiamiento de las instituciones del Estado ....” Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 369.
*563Para un estudio sobre la cuestión religiosa en la Constitución del Estado Libre Asociado de Puerto Rico, véanse: R. Serrano Geyls, Derecho Constitucional de Esta-dos Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. II, págs. 1608-1728; Trías Monge, op. cit., págs. 176-181; La Nueva Constitución de Puerto Rico, Escuela de Administración Pública, Río Piedras, Eds. U.P.R., 1954, págs. 194 — 204; Diario de Sesiones de la Convención Constituyente, supra.


 Para un repaso sobre el desarrollo de esta doctrina en nuestra jurisdicción, véanse: Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1982); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387 (Í980); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).


 Véanse, además: Hernández Torres v. Hernández Colón et al., supra; Hernández Torres v. Gobernador, supra; Hernández Agosto v. Romero Barceló, supra, Fund. Arqueológica v. Depto. de la Vivienda, supra.


 Coincidimos con la opinión de la mayoría en que no es necesario abordar los argumentos de la Asociación sobre la acción legitimada de la organización a la luz de las normas de legitimación en el caso de las asociaciones. Consideramos que los mismos no demuestran un daño claro, real, palpable e inmediato.


 Sin lugar a dudas, la interpretación del Tribunal Supremo federal ha sido restrictiva, pero la norma se ha mantenido en los casos de legitimación para impug-nar los gastos bajo la cláusula de establecimiento, incluso los casos en que los de-mandantes son contribuyentes estatales que impugnan los gastos estatales. Board of Education of Kiryas Joel Village School District v. Grumet, 62 L.W. 4665 (1994); Grand Rapids School District v. Ball, 473 U.S. 373, 380 esc. 5 (1985); Mueller v. Allen, 463 U.S. 388, 392 (1983); Wolman v. Walter, 433 U.S. 229 (1977); Roemer v. Maryland Public Works Bd., 426 U.S. 736, 744 (1976); Meek v. Pittenger, 421 U.S. 349, 351 y 355-356 esc. 5 (1975); Levitt v. Committee for Public Education, 413 U.S. 472, 478 (1973); Lemon v. Kurtzman, 403 U.S. 602, 608 y 611 (1971).


 El estatuto dispone:
“La acción conocida en equidad como acción del contribuyente queda por la presente prohibida.” 32 L.P.R.A. see. 3074.
“Ningún tribunal de Puerto Rico tendrá jurisdicción para conocer, o continuar conociendo si se hubiera ya iniciado, bien en primera instancia o en grado de apela-ción, de ninguna acción o procedimiento en que se impugne la validez o constitucio-nalidad de cualquier ley o resolución de la Asamblea Legislativa de Puerto Rico o de cualquier actuación de un funcionario público autorizada por ley de la Asamblea Legislativa de Puerto Rico, cuando el demandante no alegue otro interés en la acción o procedimiento, ni otra capacidad para demandar; que la de ser contribuyente o representar a los contribuyentes como clase y que, como tal, sufre o pueda sufrir daños por virtud de dicha ley, resolución'o actuación.” 32 L.P.R.A. see. 3075.


 Véanse: Serrano Geyls, op. cit, Vol. I, págs. 71-72; J.E. Nowak, R.D. Rotunda y J.N. Young, Constitutional Law, Minnesota, Ed. West Publishing Co., 1986, págs. 71-72; L.H. Tribe, American Constitutional Law, Nueva York, Ed. Foundation Press, 1988, pág. 116.


 Opinamos que es innecesaria la discusión que se hace en la opinión mayo-ritaria sobre la conveniencia de adoptar la norma sobre legitimación activa en casos en que, como el de autos, se impugnen las acciones gubernamentales al amparo del Art. II, Secs. 3 y 5 de nuestra Constitución, supra, con el fin de evitar que los ciuda-danos se vean obligados a recurrir al foro federal. Las razones por las cuales acoge-mos dicha norma, según discutidas, son fundamentos de primer orden.


 Para los miembros de la Asamblea Constituyente el derecho a la educación fue de tal importancia que, además de establecer un sistema de educación pública de rango constitucional, incluyeron “el afán por la educación” como uno de los factores determinantes en nuestra vida como pueblo democrático. Preámbulo de la Constitu-ción del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.


 Sobre los programas de libre selección de escuelas, véase J.B. Egle, The Constitutional Implications of School Choice, 1992 (Núm. 2) Wisconsin L. Rev. 459 (1992).


 íd., págs. 459-463.


 Al respecto, véase La Nueva Constitución de Puerto Rico, op. cit., págs. 196-200.


 Mientras subsista esta limitación en nuestra Constitución, esquemas expe-rimentales como el de la Ley Núm. 71, supra, no podrán ser implantados. Ahora bien, nada impide que, de estimarlo necesario, se someta a referéndum una en-mienda constitucional para que nuestra Constitución, con respecto a la cláusula que prohíbe ayudar o fomentar religiones y la separación entre Iglesia y Estado, tenga el mismo alcance que la cláusula de la Constitución federal.


 I. Rodríguez Bou, ¿Podrá mi hijo ingresar en la universidad?, Publicación del Consejo Superior de Enseñanza, 1965.